IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Richmond Division

VIRGINIA ELECTRIC AND
POWER COMPANY d/b/a
DOMINION ENERGY VIRGINIA

Plaintiff,

v. Case No. 3:20-cv-00806-REP

WOOD ENVIRONMENT &
INFRASTRUCTURE, INC.,

Defendant.

Nee Nee ee Nee ee Nene net ee” Nee” eee nee” eee”

STIPULATED PROTECTIVE ORDER

The issues in the above-captioned litigation (the “Litigation”) involve in part past,
current, and prospective confidential financial, customer and cost information, confidential and
proprietary internal business matters, strategy or strategic planning or tactical information.
Accordingly, the parties hereby stipulate to and petition the Court to enter the following
Stipulated Protective Order in connection with this Litigation. Thus, good cause appearing, it is
hereby ORDERED as follows:

1. Scope of Order. This Stipulated Protective Order (‘the Protective Order”)
governs the use and handling of documents, electronic information in any form (including
embedded data and metadata), testimony, interrogatory responses, and other information,
including all copies, excerpts, and summaries thereof (collectively, the “Material”) produced or
given by any defendant, plaintiff, or other individual or entity in pre-trial proceedings in this
Litigation.

2. Limitation on Use of Material. Material produced in this Litigation shall be

used only for the purpose of this Litigation, and not for any other purpose whatsoever.

1
3. Designation of Confidential and Highly Confidential Material.

A. The producing party may designate Discovery Material as “Confidential” if it
contains or reflects confidential, non-public, proprietary, commercially sensitive, and/or private
information of an individual or entity.

B. The producing party may designate as “Highly Confidential” any Material that
contains non-public information that the producing party reasonably believes would harm its
efforts to compete if disclosed to a competitor, including pricing information, cost information,
product research and development information, lists of actual or prospective customers, strategic
and business planning information, assessments of competitors and the marketplace, and trade
secrets (“Highly Confidential Material”). The designations will be made by an attorney, and will
be designated in conformance with Paragraph 7 of this Protective Order.

4. Persons Who May Access Confidential or Highly Confidential Material.

A. Unless otherwise ordered by the Court, Protected Material designed as
Confidential may be disclosed only to the following:

1) The Parties themselves, corporate officers and key employees of the
Parties who have responsibility for directing or assisting litigation counsel in connection with
this action.

2) The Receiving Party’s in-house or Outside Counsel, their immediate
paralegals and staff, and any copying, clerical, or other litigation support services working at the
direction of such counsel, paralegals, and staff, unless otherwise agreed.

3) Any outside expert or consultant retained by the Receiving Party to assist

in this action, provided that disclosure is only to the extent necessary to perform such work; and
provided that such expert or consultant has agreed to be bound by the provisions of the
Protective Order by signing a copy of Exhibit A.

4) Translators of or into foreign languages who are not employed by or
affiliated with any of the parties, but are retained only to provide translations of any material
designated as CONFIDENTIAL, having first agreed to be bound by the provisions of the
Protective Order by signing a copy of Exhibit A.

5) Court reporters, stenographers and videographers retained to record
testimony taken in this action.

6) The Court, jury, and court personnel.

7) Trial witnesses.

8) Potential witnesses and deposition witnesses with knowledge of facts
relevant to the action to whom disclosure is reasonably necessary.

9) Graphics, translation, design, and/or trial consulting services, having first
agreed to be bound by the provisions of the Protective Order by signing a copy of Exhibit A.

10) A vendor hired by a party to collect documents, host data, maintain a
database of electronic data or perform other work related to the collection, review or production
of documents in the case.

11) Any persons who appear on the face of the designated Protected Material
as an author, addressee or recipient thereof or where specific documentary or testimonial
evidence establishes that the designated Protected Material was authored or received by the

person.
12) | Any mediator who is assigned to hear this matter, and his or her staff,
subject to their agreement to maintain confidentiality to the same degree as required by this
Protective Order.

B. Except as provided in Paragraph 8, absent written consent from the producing
party or unless otherwise directed by the Court, Highly Confidential Material may be disclosed
only to the following persons:

1) Outside counsel of record for the parties;

2) Experts or consultants who are not employees of a party but are retained
on behalf of any of the parties to assist in the preparation of this case who shall have signed an
acknowledgment in the form attached hereto as Exhibit A, on the condition that such expert or
consultant is not employed in the capacity of preparing or evaluating bids for construction
quality assurance work on behalf a competitor to the opposing party. In the event a parties’
expert or consultant serves in a role of preparing or evaluating bids for construction quality
assurance work on behalf of a competitor, such expert or consultant shall be disclosed to the
opposing party prior to accessing the Highly Confidential material. The opposing party may then
object to the disclosure of some or all of the Highly Confidential material if the party reasonably
believes the disclosure of the material may cause competitive harm. If the parties are unable to
resolve the issue after reasonable efforts to meet and confer in good faith, either party may
petition the Court to resolve the dispute.

3) Outside professional vendors that provide litigation support services (e.g.,

photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

storing, or retrieving data in any form or medium, including computerized litigation systems and
document production platforms) and their employees and subcontractors, employed by the
parties’ counsel to assist in this Litigation;

4) The Court, court reporters, videographers, stenographers, and court
personnel;

5) The direct staff of, and any contract support personnel employed or
retained by, any of the foregoing persons, provided that such persons are actively involved in
assisting with the prosecution or defense of this Litigation; and

6) Any individuals that prepared, authored, or received the specific Highly
Confidential Material in question, or that counsel in good faith believes has previously reviewed
the specific Highly Confidential Material in question, to the extent necessary to verify whether
such individual has in fact prepared, authored, or received such material.

5. Application of this Protective Order to Persons With Access to Highly
Confidential Material. Each person given access to Highly Confidential Material shall be
advised that the Highly Confidential Material is being disclosed pursuant to and subject to the
terms of this Protective Order and may not be disclosed or used other than as set forth in this
Protective Order.

6. Filing Documents Containing Highly Confidential Material. In the event a
Party wishes to use any Highly Confidential Material or any documents or information that
contain or make reference to Highly Confidential Material in any pleading or document filed
with the Court in this Litigation, such pleading or document shall be filed under seal in a manner
consistent with the Local Rules of this Court.

7. Production of Documents and Other Material. Material shall be produced in

this Litigation in the following manner:
(a)

(b)

(c)

For information provided in documentary form (e.g., paper documents,
electronic images of documents, and written discovery responses, but
excluding transcripts of depositions or other pretrial or trial proceedings),
the producing party shall affix a legend indicating the Material is
“CONFIDENTIAL” or, if designated “Highly Confidential” under the
terms above, “HIGHLY CONFIDENTIAL” to each page. In the case of
electronically stored information, if page level designation is not feasible,
the producing party may designate the confidentiality in an accompanying
load file or transmittal letter. Where feasible, counsel for the producing
party will also mark the disk, drive, or other electronic media on which the
electronically stored information is produced with the appropriate
designation. If a party has reduced the Material to hardcopy form, it shall
mark the hardcopy with the appropriate designation.

Whenever any Material is copied, all copies shall be marked with the
appropriate designation.

In the case of depositions or other pretrial testimony: (i) by a statement on
the record, by counsel, at the time of such disclosure, or (ii) by written
notice sent to all counsel of record for the parties within fifteen business
days after receipt of the final transcript of the deposition. All transcripts
shall be considered subject to this Protective Order until expiration of that

fifteen day period. All video files of depositions shall be clearly labeled

Highly Confidential, as appropriate pursuant to this Protective Order.
(d) To the extent that a person to whom Highly Confidential Material may be
disclosed under Paragraph 5 above creates, develops, establishes, or
otherwise maintains, on any computer, network, disk, drive, or other
digital or analog machine-readable device, any information, files,
databases, or programs that contain Highly Confidential Material, such
person shall take all steps reasonably necessary to ensure that access to
any Highly Confidential Material is restricted to those persons who, by the
terms of this Protective Order, are allowed access to the Highly
Confidential Material.

(e) The inadvertent failure to stamp a document as Highly Confidential shall
not be deemed a waiver of a claim of confidentiality. The producing party
shall give written notice to the party receiving the Material promptly after
the omission is discovered, and the receiving party shall then treat those
Materials as Highly Confidential.

8. Use of Highly Confidential Material at Depositions. Highly Confidential
Material may be shown during the course of a deposition to a deponent who is currently
employed by the producing party, or who created or received the documents or other
information. Counsel for any party wishing to use Highly Confidential Material to examine fact
witnesses who are not currently employed by the producing party and who did not create or
receive the Material, shall deliver a copy of such Material to designated counsel for the

producing party at least three business days prior to the start of the deposition. Within one

business day thereafter, the producing party shall provide notice of any objection to the use of
the Highly Confidential Material at the deposition. In such event, the document may not be
introduced, and its contents not disclosed, without leave of Court.

9. Use of Material at Trial or Hearing. The restrictions, if any, that will govern
the use of the Material at trial or hearings will be determined at a later date by the Court, in
consultation with the parties if necessary.

10. No Waiver of Privilege. The disclosure of a document that is not relevant or that
is subject to a claim of attorney-client privilege, work-product protection, or other applicable
privilege or protection, whether inadvertent or otherwise, is not a waiver of privilege or of
protection from discovery in this Litigation or in any other federal or state proceeding. For
example, the mere disclosure of privileged or work-product-protected documents in this
Litigation as part of a mass production is not itself a waiver in this case or in any other federal or
state proceeding. Moreover, a party or non-party seeking protection for disclosed documents
that are not relevant or documents subject to a claim of attorney-client privilege, work-product
protection, or other applicable privilege or protection (“Identified Materials”) under this Section
is not required to show that reasonable steps were taken to avoid the disclosure of the documents
or information. This Order shall be interpreted to provide the maximum protection allowed by
Federal Rule of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b)(2) are
inapplicable to the production of Material under this Order.

11. Clawback of Privileged or Otherwise Protected Material. Upon notice that
Identified Materials have been produced, the Identified Materials and all copies thereof shall be
returned to the producing party or destroyed or deleted, on request of the producing party. The
receiving party shall take all reasonable steps to delete or otherwise permanently remove the

Identified Materials from any systems used to house documents, including document review
databases, e-rooms, and any other locations that store the document. The receiving party may
make no use of the Identified Materials in this Litigation or any other matter, including in
depositions or at trial, unless the Identified Materials are later designated by the Court as not
privileged or protected. The contents of the Identified Materials shall not be disclosed to anyone
who was not already aware of their contents before the notice was made. If the receiving party
has any notes or other work product reflecting the contents of the Identified Materials, the
receiving party will not review or use those notes or other work product unless the Court later
designates the Identified Materials as not privileged or protected. Nothing in this Order shall
limit the receiving party’s right to challenge (on grounds unrelated to the fact or circumstances of
disclosure) the disclosing party’s claim that the Identified Materials are protected from
disclosure, using the procedure set forth in the following paragraph.

12. Removal of Confidential or Highly Confidential Designation. Any party may
object to the designation of any Confidential or Highly Confidential Material by giving written
notice to the producing party of such objection and explain the reasons therefor. The objecting
and producing party shall confer in good faith to resolve any such dispute. If the parties are
unable to resolve the dispute, the objecting party may apply to the Court for a ruling that the
Material is not appropriately designated as Confidential or Highly Confidential, giving notice to
the producing party. Any Identified Materials submitted to the Court in connection with a
challenge to the disclosing party’s claim of privilege or protection shall not be filed in the public
record, but rather shall be redacted, filed under seal, or submitted for in-camera review, and shall
not be reviewed, disclosed, or used in any way by the receiving party until the challenge is
resolved, Until the challenge is resolved, the Material will remain Confidential or Highly

Confidential under this Order.
13. Modification of the Protective Order. This Protective Order shall not prevent a
party from applying to the Court for relief therefrom, or from applying to the Court for further or
additional protective orders, or from agreeing to modifications of this Protective Order by
stipulation of the parties.

14. Copy of Protective Order Must Be Served With Any Subpoena. After this
Protective Order is entered by the Court, a copy of this Protective Order shall be included with
the subpoena when serving any subpoena in this Litigation on a non-party to the Litigation.

15. Application to Third Party Materials. Any third-party to the Litigation who
produces Material to any Party pursuant to a subpoena issued in connection with the Litigation
shall be entitled to designate documents as Confidential or Highly Confidential pursuant to the
terms of this Order. The Parties shall treat any document designated by a third-party as
Confidential or Highly Confidential in the same manner as a document so-designated by a party.

16. Third Party Requests for Material. If any person receiving Material covered
by this Protective Order is subpoenaed in another action or proceeding, served with a document
demand, or otherwise requested to provide Material covered by this Protective Order, the person
receiving the subpoena, document demand, or request shall give written notice within five
business days to counsel for the producing party and shall, to the extent permitted by law,
withhold production of the Material until any dispute relating to the production of such Material
is resolved.

17. Court Retains Jurisdiction. This Protective Order shall survive the termination

of this Litigation. This Court expressly retains jurisdiction over this action for enforcement of

the provisions of this Protective Order following the final resolution of this Litigation.

10
zZ fe Audeng mM cderls a Hu

Cumt flo,

18. Return or Destruction of Material. Unless otherwise ordered or agreed to in
writing by the Producing Party, within sixty (60) days after the final termination of this litigation
by settlement or exhaustion of all appeals, all parties in receipt of Confidential or Highly
Confidential Materials shall use reasonable efforts to either return such materials and copies
thereof to the producing party or destroy such Confidential or Highly Confidential Material and
certify that fact. The receiving party’s reasonable efforts shall not require the return or
destruction of Confidential or Highly Confidential Material that (i) is stored on backup storage
media made in accordance with regular data backup procedures for disaster recovery purposes,
(ii) is located in the email archive system or archived electronic files of departed employees, or
(iii) is subject to legal hold obligations. Backup storage media will not be restored for purposes
of returning or certifying destruction of Confidential or Highly Confidential Material, but such
retained information shall continue to be treated in accordance with the Order. Counsel for the
parties shall be entitled to retain copies of court papers (and exhibits thereto), correspondence,
pleadings, deposition and trial transcripts (and exhibits thereto), expert reports, and attorney
work product that contain or refer to Confidential or Highly Confidential Materials, provided that
such counsel and employees of such counsel shall not disclose such Confidential or Highly
Confidential Material to any person, except pursuant to court order. Nothing shall be interpreted
in a manner that would violate any applicable canons of ethics or codes of professional
responsibility.

19. Parties May Use Their Own Documents. Nothing in this Order shall affect a
party’s use or disclosure of its own documents in any way. The use by a party of its own

Confidential or Highly Confidential documents as part of confidential proceedings among the

NSP
75),
parties or party depositions does not alter the confidentiality of the documents in question with
respect to third parties.
20. Violation of the Protective Order. The Court shall have discretion to impose

sanctions, including reasonable monetary fines, for violations of the provisions of this Order.

It isso ORDERED.

/s/ Ret

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Dated: February , 2021

12
\IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Richmond Division

VIRGINIA ELECTRIC AND
POWER COMPANY d/b/a
DOMINION ENERGY VIRGINIA

Plaintiff,

Vv. Case No. 3:20-cv-00806-REP

WOOD ENVIRONMENT &
INFRASTRUCTURE, INC.,

Nm Nene Ne ee Nee ee ee ee See Mee ee” See”

Defendant.

I hereby certify my understanding that Material designated “Confidential” or “Highly
Confidential” is being provided to me pursuant to the terms and restrictions of the Protective
Order entered in this action by the United States District Court for the Eastern District of
Virginia, on February __, 2021 (the “Order”). I have read and understand the terms of the
Order, I agree to be fully bound by them, and I hereby submit to the jurisdiction of the United

States District Court for the Eastern District of Virginia for the purposes of enforcement of the

Order.

Dated: Signature:

 

Name:

 

13
